Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “”A ligand regulated protein-protein interaction system based on a lipocalin-fold molecule comprising: (a) a lipocalin fold molecule; (b) a lipocalin fold ligand...(c) a lipocalin fold interaction partner…”
It is unclear how the lipocalin-fold molecule can comprise a lipocalin-fold molecule, and what the structural relationship between the lipocalin-fold molecule is with the ligand and interaction partner. 
Furthermore, the claims recite “based on.” This makes it unclear whether (a)-(c) are structural elements required by the claims. A composition claim must clearly describe the structural elements (a)-(c), their relationship to one another and which elements are required. 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-7 recite the numbering scheme of Scheifner et al., which renders the claims indefinite. Incorporating a reference without having the actual amino acid residues being claimed laid out in the specification is unclear. The application includes a CRF listing, which should have the sequences claimed listed and referenced to a SEQ ID NO in the claims, rather than to a secondary reference. Especially where the fragments are claimed, is must be clear which specific residues of that sequence are included.  It is insufficient to provide a description of the ApoM sequence via Scheifner et al. 
MPEP 2173.05 states that “reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). MPEP 2173.05.
Although this does not reference a table or figure, it is made even further unclear by referencing an outside source in the claims. As such, the claims are not complete in themselves.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites “Table 1.” This does not clearly define the scope of what lipocalin-fold ligands are being claimed, especially in combination with a list of recited preferences. It is unclear if this list is the same as those of table one, or of it is larger or smaller in scope. 
The MPEP states: “Claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). MPEP 2173.05.
As such, the claim is not complete in itself.  

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “wherein the lipocalin-fold binding interaction partner and/or the lipocalin-fold molecule comprises an antigen, a cell surface receptor, an antibody, an antibody fragment, or a non-antibody-based scaffold, preferably an affibody, a lipocalin-fold molecule, preferably an iLPB or an LCN, especially an anticalin; an avimer, a DARPin, a fynomer, a Kunitz domain, a knottin, a monobody, a Sso7d-based binder, reduced charge Sso7d (rcSso7d)-based binder or Sac7d-based binder.”
It is unclear how the lipocalin-fold molecule can comprise a lipocalin-fold molecule, and what the structural relationship between the lipocalin-fold molecule and the lipocalin fold binding partner is, and if they can be the same molecule. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 6, 11, 13-15 and 17 recite the broad recitations of “B-barrel structure” (claims 5 and 6), “molecular weight of 1500 to 75 Da,” (claim 11), “lipocalin fold molecule” (claim 13), “lipocalin fold ligand,” (claims 14 and 15), and “nucleic acid molecule,” (claim 17). The claims also recite “preferably,” which is followed by lists of embodiments, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections 35 USC 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are broadly drawn to a protein-protein interaction system “based on a lipocalin-fold molecule comprising”, “a lipocalin-fold molecule,” “a lipocalin-fold ligand,” and a “lipocalin-fold interaction partner.” There are no structural elements recited in any single claim that describe the structure of each of these three, such that the structure-function relationship is clear and the interaction is clear.
MPEP § 2137 states that "the written description  requirement for a genus must be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see C, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples. 
(a) 	actual reduction to practice/(b) disclosure of drawing or structural chemical formulas:  None of the claims explicitly require any structural elements. 
	The only lipocalin-fold molecule reduced to practice in this application is RBP4, which was used along with its natural binding partner TTR, to identify the “potential” molecules that could interact as binding partners, as identified in table 1. However, these were identified virtually, and none were reduced to practice. Furthermore, there is no structural similarity that would unite this grouping to show a common core among the chemical formulas. 
(c)	sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties 
	Firstly, The preamble of claim 1 states that the interaction system is “based on a lipocalin fold molecule” comprising (a)-(c). This does not establish that the functional elements of (a)-(c) are required, and can be broadly interpreted to be any protein interaction system, as no structural elements are claimed. This is not supported by the specification. 
	Secondly, every claim that recites any structural elements, recites them as preferences for the claimed “lipocalin-fold molecule,”  “lipocalin-fold ligand,” and  “lipocalin-fold interaction partner.”  It is unclear what is required of the structure to be a molecule, ligand or interaction partner.  There is also no structure-function relationship claimed or established in the specification that would show which molecules, binding partners and interaction partners would have particular affinities. 
	Without concrete structural elements claimed and reduced to practice, solely claiming function without structural elements does not support the claimed interactions. The data and examples of the specification by way of virtual screening cannot be considered support for a complete or even partial structure, when the claims describe (a)-(c) only as functional relationships that have not been reduced to practice. The invention, as claimed, is a composition of matter, which requires a full description beyond a theoretical interaction scheme to support the claimed function and affinity. 
 (d) Representative number of examples  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  As discussed above, Applicants have only provided one example of the lipocalin-fold molecule (RBP4), and table 1 listing virtually screened examples of ligands. Furthermore, the examples of claims 12 and 13 convolute what is intended to be a lipocalin-fold molecule and what is intended to be an interaction partner. 
Given this lack of description in the specification, the application fails to describe the claimed invention in such a full, clear, and concise and exact terms that a skilled artisan would recognize that Applicants were in possession of the genus of claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654